ORDER
PER CURIAM:
Michael Maddox is currently being prosecuted in the Circuit Court of Buchanan County for felony possession of a controlled substance with intent to distribute. The trial court granted Maddox’s motion to suppress physical evidence seized during a search of his home pursuant to a warrant. The trial court found that the officer who applied for the search warrant intentionally omitted material information from the warrant application. The court also found that probable cause was lacking to support issuance of the warrant when the intentionally omitted information was considered alongside the other information in the warrant application. The State brings this interlocutory appeal pursuant to § 547.200.1(3), RSMo, to challenge the trial court’s suppression ruling. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b).